DETAILED ACTION
	This Office action is in response to the communication filed on 09/17/2020. Claims 1-20 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for domestic priority to provisional application 62/835,399 filed on April 17, 2019 has been acknowledged and considered by Examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for removably coupling the first auxiliary monitor to the second auxiliary monitor in claims 14.
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A means for removably coupling was disclosed as at least one fastener as in specification page 1, lines 13-16.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2005/0253775 A1 by Stewart.
claim 1, Stewart discloses an auxiliary display system (Figs. 8a-8c), the system comprising: 
a first auxiliary monitor (Figs. 8a-8c, second display 50) configured to be coupled to a primary monitor (Fig. 43, first display 30);
a second auxiliary monitor (Figs. 8a-8c, third display 60); and 
at least one fastener configured to removably couple the first auxiliary monitor to the second auxiliary monitor (Figs. 8a-8c; [0059], A second display 50 and a third display 60 are slidably received/removed into within a housing of the first display 30 using a rear support 70 as a fastener and side doors 76 as in [0057]. Further, U.S. Patent 2016/0154434 by Lakhani teaches that guiderail assembly that was retracted/removed (as in Stewart and in Applicant’s figures such as Fig. 2B) and also detached from the primary enclosure or the apparatus in [0014]). 
Regarding claim 2, Stewart further discloses the auxiliary display system of claim 1, wherein the first auxiliary monitor includes a first mount having at least one first rail ([0057], rear support includes a rear support 70 with upper rail 72 and lower rail 74)  and includes 
a first display portion (first display 30) having at least one first hinge ([0059] and Figs. 6-8c; a first side door 76 movably/pivotably attached to the first display 30 for covering a first side opening of the second display 50 when it was in a retracted position) configured to be slideably coupled to the at least one first rail ([0057], the rail structures of the rear support 70 slideably received the second display 50) and enabling the first display portion to rotate relative to the first mount ([0059], first side door 76 moves/pivots to cover the side opening of the second display 50 relative to the first display 30), and 
([0057] and [0059], rear support having rails 72, 74 to couple the third display 60 slidably to the first display 30) and includes a second display portion (second display 60) having at least one second hinge ([0059] and Figs. 6-8c; a second side door 76 movably/pivotably attached to the first display 30 for covering a first side opening of the  third display 60 when it was in a retracted position) configured to be slidably coupled to the at least one second rail ([0057], the rail structures of the rear support 70 slideably received the third display 60)  and enabling the second display portion to rotate relative to the second mount ([0059], second side door 76 moves/pivots to cover the side opening of the second display 60 relative to the first display 30).

Regarding claim 14, Stewart discloses an auxiliary display system (Figs. 8a-8c), the system comprising: 
a first auxiliary monitor (Figs. 8a-8c, second display 50) configured to be coupled to a primary monitor (Fig. 43, first display 30);
a second auxiliary monitor (Figs. 8a-8c, third display 60); and 
means for removably couple the first auxiliary monitor to the second auxiliary monitor (Figs. 8a-8c; [0059],  A second display 50 and a third display 60 are slidably received within a housing of the first display 30 using a rear support 70 as a fastener and side doors 76 as in [0057]). 
Regarding claim 15, Stewart of the combination of references further teaches the auxiliary display system of claim 14, further comprising means for coupling the first auxiliary monitor to the second auxiliary monitor in a first configuration (Figs. 5-8; retracted second display 50 by rear support 70), and for reversibly coupling the first auxiliary monitor to the second auxiliary monitor is a second configuration (Figs. 5-8; extracted second display 50 by rear support 70), wherein the first auxiliary monitor and the second auxiliary monitor each have a first orientation in the first configuration and a second orientation in the second configuration, and wherein the first orientation of one of the first auxiliary monitor and the second auxiliary monitor is rotated by 180 degrees from the second orientation of the one of the first auxiliary monitor and the second auxiliary monitor ([0009], The second mode is a "horizontal" mode whereby the multiple screens may act as a single large screen in a horizontal manner thus allowing for one program to be displayed on a first display and a second program to be displayed on a second display and wherein horizontal mode is entered into only if said second display and/or said third display are fully extended from said first display where the program of the second display was transferred to the third display for a third program Also, see U.S. Patent Publication 2006/0082518 A1 by Ram for dual screen mode where the multiple display enclosures are interchangeable and operate 180 degrees opposite from the prior orientation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0253775 A1 by Stewart in view of U.S. Patent Publication 2016/0154434 A1 by Lakhani. 
Regarding claim 3, Stewart does not disclose the auxiliary display system of claim 2, wherein the first mount further includes a first groove configured to be removably coupled to the at least one fastener, and wherein the second mount further includes a second groove configured to be removably coupled to the at least one fastener.
However, in the analogous art of slideable displays mounted to a center, first display panel 12, Lakhani teaches a guide rail was attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12. Guide rail had an groove 26a that paired with a complementary rail complementary part to pair the slideable display to the center first display panel (Lakhani Fig. 8; [0059]-[0060]). It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the rails of the slideable display of Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).

Regarding claim 16, Stewart discloses a fastener comprising: a backing; a plurality of protrusions extending from the backing (Figs. 4a-8c; [0057] and [0059], rear support with rails attaching slideable second display 50 and third display 60 to center display 30). 
However, in the analogous art of slideable displays mounted to a center, first display panel 12, Lakhani teaches a guide rail was attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12. Guide rail had a groove 26a that paired with a complementary rail complementary ridge part to pair the slideable display to the center first display panel (Lakhani Fig. 8; [0059]-[0060]). It would have been obvious before the effective filing date of -invention to have configured the upper and lower rail of the slideable multi-screen display Stewart as the rails of the slideable display of Lakhani with a first complementary rail ridge part pairing with a grove part for the rails of the second display device 50 and a second complimentary rail ridge part pairing with a grove part for the third display 60. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).


Claims 4-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0253775 A1 by Stewart in view U.S. Patent Publication 2016/0154434 A1 by Lakhani, and further in view of U.S. Patent Publication 2010/0060587 A1 by Freund. 

Regarding claim 4, Stewart in view of Lakhani does not teach the auxiliary display system of claim 3, wherein the at least one fastener includes 
a backing coupled to a first protrusion, a second protrusion, and a third protrusion, and

While Stewart teaches both the second display and the third display were housed with the housing of the first display 30, Stewart did not teach the placement of the displays. 
However, in the analogous art of multiple screen devices, Freund teaches a three display 221, 222, and 223 multiple display device. Second display 222 was placed in behind the protrusion of the first display 223, constituting a second protrusion, and third display 221 was placed behind the protrusion of the third display 222 and its second protrusion, constituting a third protrusion (Freund Fig. 2A; [0019]-[0021]). It would have been obvious before the effective filing date of -invention to have configured the displays of Stewart in a shared housing in a similar way. One of ordinary skill in the art would have been motivated configured the displays in a "contracted" (e.g., folded) position. This "contracted" position is characterized by one or more displays 221, 222 and 223 being layered (e.g., stacked) on top of and/or underneath each other so as to occupy a two-dimensional (e.g., length and width) footprint, in top plan view, substantially equal to that which would be occupied by a single display (e.g., display 223). In this manner, displays 221, 222 and 223 are preferably adapted to be stored underneath one another, such as by folding, sliding, etc., for concealment, thereby providing a compact design (Freund [0019]-[0021]).

Regarding claim 5, Stewart does not disclose the auxiliary display system of claim 4, wherein the first protrusion includes a first ridge configured to be coupled to the first groove and .
However, in the analogous art of slideable displays mounted to a center, first display panel 12, Lakhani teaches a guide rail was attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12. Guide rail had a groove 26a that paired with a complementary rail complementary ridge part to pair the slideable display to the center first display panel (Lakhani Fig. 8; [0059]-[0060]). It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the rails of the slideable display of Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).

Regarding claim 6, Stewart does not disclose the auxiliary display system of claim 5, wherein the at least one fastener includes at least one spacer coupled to the backing, the at least one spacer being configured to increase a distance between the first auxiliary monitor and the second auxiliary monitor.
However, in the analogous art of slideable displays mounted to a center, first display panel 12, Lakhani teaches a guide rail was attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12. Guide rail had a groove 26a that paired with a complementary rail complementary ridge part to pair the slideable display to the center first display panel (Lakhani Fig. 8; [0059]-[0060]). First panel 12 provided a layer of protection on top of electronic device 17. Second panel 14 provides protection under (Lakhani [0055] and [0043]).   It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the rails of the slideable display of Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).

Regarding claim 7, Stewart does not disclose the auxiliary display system of claim 6, wherein the at least one spacer extends from the second protrusion to one of the first protrusion and the third protrusion, and is configured to be coupled to one of the first auxiliary monitor and the second auxiliary monitor, respectively.
However, in the analogous art of slideable displays mounted to a center display, Lakhani teaches a rail had an groove 26a that paired with a rail complimentary ridge part 26c as cutouts to pair the slideable display to the first panel display (Lakhani Fig. 8; [0053]).  First panel 12 provided a layer of protection on top of electronic device 17. Second panel 14 provides protection under the base of electronic device 17 where the base 17 acted as a spacer between the first panel 12 and second panel 14. The first panel may also include more than one slidable display device where more than one of the slidable display devices may slide out of the same (Lakhani [0055] and [0043]).   It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the rails of the slideable display of Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).

Regarding claim 8, Stewart of the combination of references teaches the auxiliary display system of claim 3, wherein the first mount further includes a third groove configured to be removably coupled to the at least one fastener, and wherein the second mount further includes a fourth groove configured to be removably coupled to the at least one fastener ([0057], The lower rails 72 of the rear support for the second and third display were the third and fourth groove and the upper rails 74 were the first and second grooves). 

Regarding claim 9, Stewart does not teach the auxiliary display system of claim 8, wherein the at least one fastener includes a first fastener and a second fastener, and wherein: the first fastener includes a first backing coupled to a first protrusion, a second protrusion, and a third protrusion, and 
the second fastener includes a second backing coupled to a fourth protrusion, a fifth protrusion, and a sixth protrusion, and wherein a third space between the fourth protrusion and 

However, in the analogous art of slideable displays mounted to a center display, Lakhani teaches a rail had a groove 26a that paired with a rail adjunct ridge part 26c as cutouts to pair the slideable display to the first panel display (Lakhani Fig. 8; [0053]).  First panel 12 provided a layer of protection on top of electronic device 17. Second panel 14 provides protection under the base of electronic device 17 where the base 17 acted as a spacer between the first panel 12 and second panel 14. T first panel may also include more than one slidable display device where more than one of the slidable display devices may slide out of the same side of the first panel. Additional slidable display devices may also slide out of different sides of the first panel. In another embodiment, the slidable display device may slide out of more than one side of the first panel giving the user flexibility in where the external display is desired. (Lakhani [0055] and [0043]).   It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the upper rails 72 as the first fastener pairing with first, second, and third display via the rear support 70 and the lower rails 74 as the second fastener pairing with the first, second and third displays on the lower end of the protrusions housing the displays as guidable rails as in Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).

However, in the analogous art of multiple screen devices, Freund teaches a three display 221, 222, and 223 multiple display device. Second display 222 was placed in behind the protrusion of the first display 223, constituting a second protrusion, and third display 221 was placed behind the protrusion of the third display 222 and its second protrusion, constituting a third protrusion (Freund Fig. 2A; [0019]-[0021]). It would have been obvious before the effective filing date of -invention to have configured the displays of Stewart in a shared housing in a similar way. One of ordinary skill in the art would have been motivated configured the displays in a "contracted" (e.g., folded) position. This "contracted" position is characterized by one or more displays 221, 222 and 223 being layered (e.g., stacked) on top of and/or underneath each other so as to occupy a two-dimensional (e.g., length and width) footprint, in top plan view, substantially equal to that which would be occupied by a single display (e.g., display 223). In this manner, displays 221, 222 and 223 are preferably adapted to be stored underneath one another, such as by folding, sliding, etc., for concealment, thereby providing a compact design (Freund [0019]-[0021]).

Regarding claim 10, Stewart does not disclose the auxiliary display system of claim 9, wherein: the first protrusion includes a first ridge configured to be coupled to the first groove, the second protrusion includes a second ridge configured to be coupled to the second groove, the fourth protrusion includes a third ridge configured to be coupled to the third groove, and the fifth protrusion includes a fourth ridge configured to be coupled to the fourth groove. 
(Lakhani Fig. 8; [0053]).  First panel 12 provided a layer of protection on top of electronic device 17. Second panel 14 provides protection under the base of electronic device 17 where the base 17 acted as a spacer between the first panel 12 and second panel 14. The first panel may also include more than one slidable display device where more than one of the slidable display devices may slide out of the same side of the first panel. Additional slidable display devices may also slide out of different sides of the first panel. In another embodiment, the slidable display device may slide out of more than one side of the first panel giving the user flexibility in where the external display is desired. (Lakhani [0055] and [0043]).   It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the upper rails 72 with two grooves and complementary ridges and lower rails with two groves and complementary ridges  as shown for guidable rails as in Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).
Regarding claim 11, Stewart does not disclose the auxiliary display system of claim 10, wherein the third groove is longer than the first groove, and wherein the fourth groove is longer than the second groove. 
However, in the analogous art of slideable displays mounted to a center display, Lakhani teaches a rail had a groove 26a that paired with a rail adjunct ridge part 26c as cutouts to pair the slideable display to the first panel display (Lakhani Fig. 8; [0053]).  First panel 12 provided a (Lakhani [0055] and [0043]).   It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the upper rails 72 with two grooves and complementary and equal ridges and lower rails with two groves and complementary ridges and the second display 50 could be smaller display and have smaller rails as in Stewart Fig. 5b to have guidable rails as in Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).

Regarding claim 12, Stewart does not disclose the auxiliary display system of claim 11, wherein a length of the first ridge is equal to a length of the second ridge, a length of the third ridge, and a length of the fourth ridge.
However, in the analogous art of slideable displays mounted to a center display, Lakhani teaches a rail had a groove 26a that paired with a rail adjunct ridge part 26c as cutouts to pair the slideable display to the first panel display (Lakhani Fig. 8; [0053]).  First panel 12 provided a layer of protection on top of electronic device 17. Second panel 14 provides protection under the (Lakhani [0055] and [0043]).   It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the upper rails 72 with two grooves and complementary and equal ridges and lower rails with two groves and complementary ridges  as shown for guidable rails as in Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).

Regarding claim 13, Stewart does not disclose the auxiliary display system of claim 12, wherein a length of the third groove is equal to a length of the fourth groove, and wherein a length of the first groove is equal to a length of the second groove. 
However, in the analogous art of slideable displays mounted to a center display, Lakhani teaches a rail had a groove 26a that paired with a rail adjunct ridge part 26c as cutouts to pair the slideable display to the first panel display (Lakhani Fig. 8; [0053]).  First panel 12 provided a layer of protection on top of electronic device 17. Second panel 14 provides protection under the base of electronic device 17 where the base 17 acted as a spacer between the first panel 12 and second panel 14. The first panel may also include more than one slidable display device where (Lakhani [0055] and [0043]).   It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the upper rails 72 with two grooves and complementary and equal ridges and lower rails with two groves and complementary ridges  as shown for guidable rails as in Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).

Regarding claim 17, Stewart does not teach the fastener of claim 16, wherein the plurality of protrusions includes a first protrusion, a second protrusion, and a third protrusion, and wherein a first space between the first protrusion and the second protrusion is configured to receive a first auxiliary monitor and a second space between the second protrusion and the third protrusion is configured to receive a second auxiliary monitor. 
However, in the analogous art of multiple screen devices, Freund teaches a three display 221, 222, and 223 multiple display device. Second display 222 was placed in behind the protrusion of the first display 223, constituting a second protrusion, and third display 221 was placed behind the protrusion of the third display 222 and its second protrusion, constituting a third protrusion (Freund Fig. 2A; [0019]-[0021]). It would have been obvious before the effective filing date of -invention to have configured the displays of Stewart in a shared housing (Freund [0019]-[0021]).

Regarding claim 18, Stewart teaches the fastener of claim 17, wherein the plurality of ridges includes a first ridge and a second ridge, the first ridge extending from the first protrusion and being configured to be coupled to a first groove of the first auxiliary monitor, and the second ridge extending from the second protrusion and being configured to be coupled to a second groove of the second auxiliary monitor. 
However, in the analogous art of slideable displays mounted to a center, first display panel 12, Lakhani teaches a guide rail was attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12. Guide rail had a groove 26a that paired with a complementary rail complementary ridge part to pair the slideable display to the center first display panel (Lakhani Fig. 8; [0059]-[0060]). It would have been obvious before the effective filing date of -invention to have configured the upper and lower rail of the slideable multi-screen display Stewart as the rails of the slideable display of Lakhani with a first complementary rail ridge part pairing with a grove part for the rails of the second display device 50 and a second complimentary rail ridge part pairing with a grove part for the third (Lakhani Fig. 8; [0059]-[0060]).

Regarding claim 19, Stewart does not teach the fastener of claim 18, further comprising at least one spacer coupled to the backing, the at least one spacer being configured to increase a distance between the first auxiliary monitor and the second auxiliary monitor.
However, in the analogous art of slideable displays mounted to a center display, Lakhani teaches a rail had a groove 26a that paired with a rail adjunct ridge part 26c as cutouts to pair the slideable display to the first panel display (Lakhani Fig. 8; [0053]).  First panel 12 provided a layer of protection on top of electronic device 17. Second panel 14 provides protection under the base of electronic device 17 where the based 17 acted as a spacer between first panel 12 and second panel 14 and another slideable display, increasing their distance. The first panel may also include more than one slidable display device where more than one of the slidable display devices may slide out of the same side of the first panel. Additional slidable display devices may also slide out of different sides of the first panel. In another embodiment, the slidable display device may slide out of more than one side of the first panel giving the user flexibility in where the external display is desired. (Lakhani [0055] and [0043]). It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the rails of the slideable display of Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).
claim 20, Stewart does not teach the fastener of claim 19, wherein the at least one spacer extends from the second protrusion to one of the first protrusion and the third protrusion, and is configured to be coupled to one of the first auxiliary monitor and the second auxiliary monitor, respectively.
However, in the analogous art of slideable displays mounted to a center display, Lakhani teaches a rail had a groove 26a that paired with a rail adjunct ridge part 26c as cutouts to pair the slideable display to the first panel display (Lakhani Fig. 8; [0053]).  First panel 12 provided a layer of protection on top of electronic device 17. Second panel 14 located in a second protrusion provides protection under the base of electronic device 17 where the based 17 acted as a spacer between first panel 12 and second panel 14. The first panel may also include more than one slidable display device where more than one of the slidable display devices may slide out of the same side of the first panel. Additional slidable display devices may also slide out of different sides of the first panel. In another embodiment, the slidable display device may slide out of more than one side of the first panel giving the user flexibility in where the external display is desired. (Lakhani [0055] and [0043]). It would have been obvious before the effective filing date of -invention to have configured the rails of the slideable multi-screen display Stewart as the rails of the slideable display of Lakhani. One of ordinary skill in the art would have been motivated to configure rails as guide rails attached to the back of a slideable display device to guide the positioning of a slideable display device 18 out of the first panel 12 (Lakhani Fig. 8; [0059]-[0060]).


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621      

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621